Citation Nr: 0631388	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a bilateral elbow 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for distended veins of 
the lower extremities.

5.  Entitlement to service connection for arthritis of 
multiple joints.

6.  Entitlement to an increased rating for a painful right 
foot, with plantar fasciitis and calcaneal spurs, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for a painful left 
foot, with plantar fasciitis and calcaneal spurs, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1960 
and from October 1960 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, denying the veteran's various claims for service 
connection and his claims for increased ratings for his right 
and left foot disabilities.  The claims for service 
connection, other than that for arthritis of multiple joints, 
were initially denied by the RO in June 1976 and have 
remained in an appellate status since the veteran's entry of 
a notice of disagreement in July 1976.  By rating action 
entered in October 2001, the veteran's claim for service 
connection for multiple joint arthritis and his claims for 
increased ratings for his foot disorders were denied by the 
RO.  

In an August 2006 brief, the veteran's representative, in 
effect, raised claims for secondary service connection for 
knee, elbow, and low back disorders, distended veins of the 
legs and arthritis of multiple joints, all claimed as 
secondary to his service-connected bilateral foot disability.  
As explained below, the claims for service connection for 
these disorders on direct and presumptive bases must be 
remanded for additional development.  Accordingly, the newly 
raised claims for secondary service connection for the same 
disabilities will also be addressed in the remand below as 
they are now part of the claims on appeal but have not been 
developed for the Board's review.  

The issues of the veteran's entitlement to service connection 
for bilateral knee, bilateral elbow, and low back disorders, 
for distended veins of the lower extremities, and for 
arthritis of multiple joints, along with extraschedular 
evaluations for each service-connected foot disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will advise the veteran if further action 
is required on his part as to those matters.


FINDINGS OF FACT

1.  The veteran's service-connected right foot disorder is 
manifested by pain, plantar fasciitis, and calcaneal spurs; 
it is not productive of more than moderate functional 
impairment.  

2.  The veteran's service-connected left foot disorder is 
manifested by pain, plantar fasciitis, and calcaneal spurs; 
it is not productive of more than moderate functional 
impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for a service-connected right foot 
disorder, manifested by pain, plantar fasciitis, and 
calcaneal spurs, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5299-5284 (2006).

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for a service-connected left foot 
disorder, manifested by pain, plantar fasciitis, and 
calcaneal spurs, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5299-5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the claims for 
increase, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the veteran was provided in several 
letters mailed to the veteran, to include the VCAA notice 
letters issued in February 2001 and January 2005.  The 
veteran was notified that he should submit all pertinent 
evidence in his possession.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this instance, the February 2001 letter was 
issued prior to the RO decision of October 2001, initially 
denying the veteran's claims for increase herein at issue.  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).

Notice as to disability ratings or effective dates, pursuant 
to Dingess/Hartman, is lacking in this instance.  Given that 
the Board herein finds no basis for an increase in the 
schedular evaluation to be assigned for either disability, 
any error as to notice under Dingess/Hartman is found to be 
harmless, and it is determined that prejudice would not 
result to the veteran were the Board to enter a final 
decision as to the matters herein addressed on their merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Multiple VA medical 
examinations have been afforded the veteran with respect to 
his service-connected foot disorders, with such examinations 
having been comprehensive in scope and productive of detailed 
clinical and diagnostic findings.  That is so, even though it 
is evident that the veteran's claims folder was not made 
available to a VA fee-basis examiner at the time of a VA 
medical examination in June 2005, given that the report of 
such evaluation amply demonstrated the severity of each 
disability then present as well as all pertinent pain and 
functional limitations.  No further VA medical examination is 
in order, pursuant to 38 C.F.R. § 3.159(c)(4).  As such, it 
is found VA has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

By rating action in June 1976, service connection for painful 
feet associated with bilateral calcaneal spurs was 
established.  At that time, a single, 10 percent evaluation 
was assigned from January 1976, under DC 5299-5003.  By 
subsequent action and without explanation, the RO in January 
2004 assigned separate, 10 percent ratings for each service-
connected foot disorder, described as painful feet, with 
plantar fasciitis and calcaneal spurs, under DC 5299-5284.  

Ratings are not assignable under 38 C.F.R. Part 4 on the 
basis of limitation of motion of the foot.  Under 38 C.F.R. 
§ 4.71a, DC 5284, where there is a moderately severe 
disability, a 20 percent rating is for assignment; where the 
disability is moderate, a 10 percent evaluation is 
assignable.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Presented by this case is the question of whether more than a 
moderate foot injury is shown with respect to either foot.  
The veteran alleges that he is bothered by increasing pain 
and painful motion, to the point that his ability to walk any 
distance at all is impeded.  He further reports that any 
period of extended ambulation requires use of a wheelchair.  

Contrary to the veteran's allegations, the record does not 
demonstrate that either foot disability is productive of more 
than a moderate injury or more than overall moderate 
functional impairment, which does not support a claim for a 
rating in excess of 10 percent for either foot under 
Diagnostic Code 5284.  In support thereof, the undersigned 
points to the salient medical evidence on file, as follows.

On a VA medical examination in September 2000, the veteran 
complained of bilateral heel pain that varied in intensity 
from day to day.  He reportedly made use of a cane to help 
relieve pressure on one heel or the other.  Clinically, much 
of his referred pain was anterior to the Achilles tendon 
insertion in its medial aspect.  There was definite 
tenderness in that area, nearly corresponding to the course 
of the posterior tibial nerve through the tarsal tunnel, thus 
indicating the possibility of a tarsal tunnel syndrome as a 
cause for his foot complaints.  Very little heel pain at 
present was noted, and with respect to the calcaneal spurs, 
such were found by the examiner to be associated with no 
significant symptomatology and otherwise to be nondisabling 
or productive of any functional impairment.  X-rays revealing 
large bilateral calcaneal spurs, pes cavus, os tibiale 
externa, os peronea, and osteoarthritic changes.  The 
veteran's plantar fasciitis was judged by the examiner to be 
symptomatic.

Outpatient records indicate, as of May 2003, mild neuropathy 
of the each foot due to diabetes mellitus, as well as 
bilateral pes cavus and generalized foot pain, and extensive 
spurring of each foot demonstrated by X-ray.  Private medical 
evaluation in July 2003 revealed anterior calcaneal 
tenderness over the insertion of the Achilles tendons on both 
sides, as well as early subluxation of the first and second 
metatarsophalangeal joints bilaterally.  There was no 
proximal muscle weakness or tenderness.  

On a VA medical examination by a fee-basis physician in June 
2005, the veteran complained of severe foot pain in 
association with stiffness, swelling, and fatigue, all of 
which he reported adversely affected his ability to stand or 
walk.  Two canes were utilized to assist with ambulation.  On 
clinical evaluation, the veteran appeared to be in no acute 
distress.  He walked with two canes, and without the canes he 
had difficulty walking because of his painful feet.  His 
abnormal gait was in the opinion of the examiner, however, 
also the result of hip and low back pain.  A left foot scar 
related to a excision of a Morton's neuroma was soft and 
elevated, but otherwise asymptomatic.  There was evidence of 
painful motion, mild edema, tenderness, and weakness.  
Increased callus formation on the plantar aspect of the left 
fifth toe was indicated.  No evidence of atrophy, pes planus, 
hallux valgus, claw foot deformity, interdigital neuroma, 
hallux rigidus, pes cavus, or an inversion/eversion 
deformity, was present.  Moderate tenderness to palpation of 
the plantar fasciae was noted, with there being evidence of 
pain on dorsiflexion of the feet and high-arch deformities of 
both feet.  X-rays were consistent with plantar and 
retrocalcaneal spurs.  In the opinion of the examiner, the 
veteran's plantar fasciitis, as well as the development of a 
Morton's neuroma on the left foot, was at least as likely as 
not secondary to his high-arch deformities.  Such were noted 
to lead to all of the veteran's complications, including the 
heel spurs and chronic pain of the feet.  

The record, as presented, fails to objectively demonstrate 
the existence of more than a moderate injury to either foot.  
Service-connection has not otherwise been established for 
acquired flatfoot, claw foot, or nonunion or malunion of the 
tarsal or metatarsal bones, such as might warrant the 
assignment of a schedular evaluation in excess of 10 percent 
under alternate DCs, including DCs 5276, 5278, 5283.  Notice 
is taken that other alternate diagnostic criteria for weak 
foot, metatarsalgia, hallux valgus or rigidus, or hammer toe 
do not provide for the assignment of a rating in excess of 10 
percent and, thus, are not for consideration in this 
instance.  The Board has also considered 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
noting that pain appears to be the primary basis for the 10 
percent ratings currently in effect.  However, the record as 
a whole is against a finding that the veteran has any 
additional limitation of motion of either foot due to pain or 
flare-ups of pain, nor is there medical evidence of such 
secondary symptoms as fatigability, weakness, or 
incoordination resulting in additional limitation of motion, 
as might warrant the assignment of a schedular evaluation in 
excess of 10 percent pursuant to 38 C.F.R. §§ 4.40, 4.45, 
4.59 or DeLuca.  

In sum, the preponderance of the evidence is against a 
finding that a schedular evaluation in excess of 10 percent 
is warranted for the veteran's right or left foot disability, 
to include plantar fasciitis and calcaneal spurs.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  To that extent, the appeal is denied.


ORDER

Entitlement to a schedular rating in excess of 10 percent for 
a painful right foot, with plantar fasciitis and calcaneal 
spurs, is denied.

Entitlement to a schedular rating in excess of 10 percent for 
a painful left foot, with plantar fasciitis and calcaneal 
spurs, is denied.


REMAND

With respect to the veteran's claims for service connection 
for various disorders, it is apparent that those service 
medical records compiled prior to 1964 are largely absent 
from the claims folder.  In fact, the only service medical 
record on file prior to 1964 is a chronology of dental 
appointments, beginning in November 1960.  Remand is required 
to afford the RO or AMC another opportunity to obtain those 
missing service medical records of the veteran from 1956 to 
1964, inclusive, or, in the event that such records are 
unavailable, entry of a formal determination by the RO or AMC 
as to their unavailability, pursuant to 38 C.F.R. 
§ 3.159(c)(2) (2006).  The RO must also develop the recently 
raised claims for secondary service connection for knee, 
elbow, and low back disorders; distended veins of the legs 
and arthritis of multiple joints, which are now part of the 
claims for service connection on direct and presumptive bases 
that are already on appeal.

In addition, the veteran's statements to the VA fee-basis 
medical examiner in June 2005 reasonably raised the issue of 
entitlement to increased disability evaluations for his 
service-connected painful right and left feet, with plantar 
fasciitis and calcaneal spurs, on an extraschedular basis.  
38 C.F.R. § 3.321(b)(1) (2006).
At that time, he advised the examiner that he was unable to 
work because of his service-connected foot disorders.  
Inasmuch as the question of the veteran's extraschedular 
entitlement to increased disability evaluations is one 
inherent to his claims for increased ratings, and given that 
the RO has not to date adequately adjudicated such matters, 
remand is required to facilitate the initial development and 
consideration of such issues.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for extraschedular ratings for 
a painful feet, with plantar fasciitis 
and calcaneal spurs, as well as his 
claims for direct and secondary service 
connection for bilateral knee and elbow 
disorders, a low back disorder, distended 
veins of the lower extremities, and 
arthritis of multiple joints.  Such must 
include notice of the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as applicable.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

2.  Copies of any and all of the 
veteran's service medical records or 
abstracts thereof, particularly those now 
absent which were compiled from 1956 to 
1964, inclusive, must be obtained through 
contact with the National Personnel 
Records Center, the service department, 
or other applicable source.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.  

Efforts to obtain these and any other 
Federal records must continue until the 
RO or AMC determines that the records 
sought do not exist or that further 
efforts to obtain same would be futile, 
and, if it is so determined, then 
appropriate notice under 38 C.F.R. 
§ 3.159(c) must be provided to the 
veteran and he must then be afforded an 
opportunity to respond.  

3.  Any and all available records of VA 
treatment for knee, elbow, and low back 
disorders, as well as distended veins of 
the legs and arthritis of multiple 
joints, which are not already on file, 
must be obtained for inclusion in his 
claims folder.  

Efforts to obtain these and any other 
Federal records must continue until the 
RO or AMC determines that the records 
sought do not exist or that further 
efforts to obtain same would be futile, 
and, if it is so determined, then 
appropriate notice under 38 C.F.R. 
§ 3.159(c) must be provided to the 
veteran and he must then be afforded an 
opportunity to respond.  

4.  The veteran's claims of entitlement 
to extraschedular ratings for a painful 
right foot, with plantar fasciitis and 
calcaneal spurs, and for a painful left 
foot, with plantar fasciitis and 
calcaneal spurs, must be referred to the 
Chief Benefits Director of VA's 
Compensation and Pension Service, for 
consideration of an extraschedular rating 
or ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1).

5.  The veteran's claims of entitlement 
to direct and secondary service 
connection for bilateral knee and elbow 
disorders, a low back disorder, distended 
veins of the lower extremities, and 
arthritis of multiple joints, must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, to include 38 C.F.R. § 3.310(a).  
An appropriate period of time must then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


